Title: To George Washington from Robert R. Livingston, 14 January 1778
From: Livingston, Robert R.
To: Washington, George



Dear Sir
Manor of Livingston [N.Y.] 14th Jany 17[78]

I am honoured with your Excellency’s favour of the 27th Decr Inst. And am greatly obliged by your favourable mention of my brother. In my recommendation of him I was influenced more by my hope of rendering him further useful to his country, than by any partial desire of serving him, without having the most distant wish of engaging your Excellency in any promiss that might lead to a preferrence to which he is not justly entitled. since neither his interest or honor renders his continuance in the army necessary: his fortune puting him above the first, & the reputation he has already acquired together with your Excellency’s approbation fully satisfying the last. That I may not however seem to have been without warrant in my recommendation of him, I take the liberty to enclose your Excellency an extract from a Letter to him written under Genl Arnolds direction, by a gent: of his family, he being unable to hold the pen himself—After a warm recommendation of his conduct both in Camp, & the field, & giving him & his regiment a full share of the honour of the battle of the 19th Sepr, In which Genl Arnold not being present writes only from the report of those who

were. He adds—“On the 7th of Octr the conduct of your corps fell more immediately under the inspection of Genl Arnold. He thinks it but justice to you & them to observe that great part of our success on that day was owing to the gallant part they acted in storming the enimys works & the alertness and good order they observed in the pursuit.” I did not in my Letter to your Excellency allude to the dispute between Coll Courtland & Livingston having never interested myself further therein, than to endeavour to prevail with my brother to yeild up that preference to which I conceived Coll Courtlands seniority entitled him tho’ it might be in some measure superseded by the resolutions of Congress. But I ask your Excellencys pardon for permiting any thing of a private nature to trespass long upon that time which you generously devote to the publick, & will proceed to one of more general concern in which also, as an individual I am deeply interested. I mean the defence of this State, & the erection of works on Hudson river—I have seen your Excellency’s Letter on that subject to Govr Clinton—I wish the delicate situation in which he stands would have permitted him to have been more explicit in his answer which he has also communicated to me—This I conceive the general permission which your Excellency has given me to write my sentiments fully and the attention with which you have honoured my letters together with the losses which thro’ mismanagement I have already sustained in some measure intitle me to be.
The military arrangement in this department is far from being satisfactory. The Offices of Comy Quartermaster &c. are generally unsupplied with money. publick credit is stretched beyond all reasonable bounds, certificates which are the only cash of these several offices, have lost their credit, from ⟨the⟩ uncertain⟨ty⟩ & difficulty that attends their payment, & force alone affords a scanty supply to the army. This renders it impossible to lay up magazines, opens a wide door for frauds, and is attended with the most mischievous effects upon husbandry & the temper of the people—I learn by a Letter from Mr Lee the demands of the southern army—no great quantity of Cattle are raised in this State, except in the county of West Chester from whence the enemy draw considerable supplies, tho’ nothing would be easier than to cover it from their depredations & to supply our army at Peeks Kill from it. Flour may be procured when the Commissaries are properly supplied with money & their whole attention turned to the business of their department—It would be happy for us if those engaged in the civil departments of the army were bound by an oath not to engage in trade—But I am wandering from my Subject. Your Excellency is fully impressed with the importance of fortifying Hudsons river, the want of men & money must make this work go on heavily, or indeed by leaving

it unfinished waste what shall be expended. You will see the necessity of pressing Congress for supplies of both, more especialy of the last—I would submit it to your Excellency whether it would not [be] more adviseable to select a body of the ablest men out of the several regiments at Peeks Kill, to carry on the works, allowing them additional pay as a compensation for their labour & the wear of their cloaths, than to work in the ordinary way—Might not the troops stationed at Albany also be drawn down to that post, or part of them at least.
Your Excellency is not ignorant of the extent of Genl Putnams capacity, & diligence, & how well soever these may qualify him for the management of this work & most important command—the prejudices to which his imprudent Lenity to the disaffected, & too great intercourse with the enimy have given rise have greatly injured his influence—How far the loss of fort Montgomerry and the subsequent ravages of the enimy are to be imputed to him, I will not venture to say, as this will necessarily be determined by a court of inquiry whose determinations I would not anticipate—Unfortunately for him the current of popular opinions in this, & the neighbouring States, & as far as I can learn in the troops under his command, runs strongly against him. For my own part I respect his bravery, & former services, & sincerely lament that his patriotizm, will not suffer him to take that repose to which his advanced age & past services, justly entitle him. Your Excellency sees the necessity of spirit & activity in this department, of an officer who in a fertile genius can find resources against the multiplied wants of this situation. Cannon should be procured & the forges set at work in making a chain—12 or 14 12 pounders may be obtained at Salisbury fornace—Carriages shd be prepared. In short Sir unless we make use of the present moment, the well affected will be unwilling to remain in this State next Summer.
Having drawn this out to a most unreasonable length, I must thro’ fear of trespassing upon your ⟨mutilated⟩ defer some other matters upon which I propose writing to your Excellency—In the mean while I flatter myself that your Excellency will not only excuse but consider the freedom with which this is written as a new proof of the confidence I have ever found myself inclined to repose in your Excellency, & which you have so frequently encouraged, as to persuade me that I run no other hazard of speaking freely of men & measures, than that of some times trying your Excellencys patience.
We have various accs. of their being in great dread of an unwelcome visit at New York during this winter. I suppose their apprehentions will be some what allayed by the arrival of the 71st & three Hessian regiments which have lately got in from Philadelphia. I have the honor

to be With the greatest respect & esteem Your Excellencys Most Obt Hum: Servt

Robt R. Livingston

